                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


RYAN GUSTAFSON                                )       CASE NO. 4:19 CV 2039
                                              )
               Plaintiff,                     )       JUDGE JOHN R. ADAMS
                                              )
         v.                                   )
                                              )       MEMORANDUM OF OPINION
CORECIVIC, et al.,                            )       AND ORDER
                                              )
               Defendants.                    )


       Pro se Plaintiff Ryan Gustafson filed this action in the Mahoning County Court of

Common Pleas against CoreCivic, Trinity Food Service Group (“Trinity”), Nielsa Diaz, Daniel

Bond, and Christopher LaRose. At the time he filed this action, Plaintiff was a pretrial detainee

at the Northeast Ohio Correctional Center (“NEOCC”). He alleges he was not paid minimum

wage for his work assignment in the correctional center, and was made to work on Sunday

despite his objection on religious grounds. He asserts claims under the Fair Labor Standards Act

(“FLSA”), the Religious Land Use and Institutionalized Persons Act (“RLUIPA”), the Ohio

Minimum Wage Fair Standards Act, Ohio Revised Code § 4112.02 prohibiting employment

discrimination, and the Ohio Constitution. Plaintiff seeks monetary damages.

       Defendants removed this action to federal court on the basis of federal question and

diversity of citizenship jurisdiction. Plaintiff filed a Motion to Remand the case to state court.
   I.        Background

        Plaintiff was a pretrial detainee at NEOCC at the time he filed this Complaint. He has

since been transferred to FCI Jessup in Jessup, Georgia. NEOCC is a private prison facility,

owned and operated by CoreCivic. Trinity is a private company that provides food and kitchen

services to correctional facilities, including NEOCC. Under the terms of their contract with

NEOCC, Trinity supplies supervisors and NEOCC assigns and pays the inmate workforce. Diaz

is the Trinity supervisor responsible for the operation of the kitchen. Plaintiff claims Bond is the

NEOCC cleaning staff supervisor. He indicates LaRose is the warden of NEOCC.

        Plaintiff was a pretrial detainee at NEOCC where he was assigned to work as a food line

operator from January 2016 through February 2016. Thereafter, he was assigned to the position

of cleaner where he remained until January 2019. He indicates he was required to work from

9:00 a.m. to 5:00 p.m. Saturday through Wednesday, earning between $35 and $45 per month.

He admits that as a pretrial detainee, he was not required to work but was permitted to apply

voluntarily for prisoner jobs. Jobs were not guaranteed for pretrial detainees and detainees could

be terminated from their positions. He contends he was not paid minimum wage as required by

the FLSA. Furthermore, from June 2018 to December 2018, he asked Bond to change his work

schedule so he could have Sundays off for religious reasons. He alleges Bond fired him as a

result of his requests. He asserts that this was a violation of the RLUIPA and Ohio Revised Code

§ 4112.02 prohibiting discrimination in the context of employment.

        Defendants filed Motions to Dismiss (CoreCivic, Bond and LaRose Doc. No. 6; Trinity

and Diaz Doc. No. 9). Defendants assert that the FLSA and the Ohio Minimum Wage Fair


                                                -2-
Standards Act do not apply to prisoners or pretrial detainees. They contend Diaz does not meet

the statutory definition of an employer under the FLSA. The CoreCivic Defendants allege

Plaintiff failed to state a claim under RLUIPA because Plaintiff does not allege the Defendants

substantially burdened the exercise of his religion. They assert Plaintiff is not an employee under

Ohio Rev. Code § 4112.02 or the Ohio Constitution.

   II.        Standard of Review

         When deciding a Motion to Dismiss under Federal Civil Rule 12(b)(6), the function of

the Court is to test the legal sufficiency of the Complaint. In scrutinizing the Complaint, the

Court is required to accept the allegations stated in the Complaint as true, Hishon v. King &

Spalding, 467 U.S. 69, 73 (1984), while viewing the Complaint in a light most favorable to the

Plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236 (1974); Westlake v. Lucas, 537 F.2d 857, 858

(6th Cir. 1976).

         Although a Complaint need not contain “detailed factual allegations,” it does require

more than “labels and conclusions” or “a formulaic recitation of the elements of a cause of

action.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007). A Complaint survives a Motion

to Dismiss if it “contain[s] sufficient factual matter, accepted as true, to state a claim to relief that

is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009). “A claim has facial

plausibility when the Plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id.; Hensley Mfg. v. ProPride,

Inc., 579 F.3d 603, 609 (6th Cir. 2009). This standard for Rule 12(b)(6) applies to “all civil

actions.” Id. at n.4 (internal quotation omitted).


                                                     -3-
   III.        Analysis

          The Court will first address Plaintiff’s Motion for Remand. Defendants CoreCivic, Bond

and LaRose removed this action to federal court on the basis of both federal question and

diversity of citizenship jurisdiction. Plaintiff objects to removal saying he did not get proper

notice and contends there was no unanimity for removal among the Defendants.

          The Defendants have the burden of establishing this Court’s original jurisdiction. There

is no question that federal question jurisdiction is present, as Plaintiff asserts claims under the

FLSA and the RLUIPA. Diversity jurisdiction, however, is not present. The CoreCivic

Defendants indicate that Plaintiff is a resident of the State of Ohio. He, in fact, was a federal

pretrial detainee. His temporary address in jail does not establish his citizenship. Even if it did,

the CoreCivic Defendants indicate Bond is also a citizen of Ohio. They do not indicate the

citizenship of Diaz or Trinity. Plaintiff lists Ohio addresses for all parties. Neither Plaintiff’s

Complaint nor the Defendants’ Notice of Removal establish complete diversity of citizenship.

Moreover, where diversity of citizenship is the basis for removal, the case cannot be removed

from state court if any of the Defendants are citizens of the state in which the action is brought.

28 U.S.C. § 1441(b)(2). By Defendants’ admission, Bond is a citizen of Ohio. The case cannot

be removed on the basis of diversity of citizenship. The only basis for federal court jurisdiction

is the presence of a federal question.

          The federal questions in Plaintiff’s Complaint fail to state a claim upon which relief may

be granted as a matter of law. Plaintiff was not an employee of either CoreCivic or Trinity.

Prisoners who perform work duties during incarceration are not employees of the institution.


                                                  -4-
Lentz v. Anderson, 888 F. Supp. 847 (N.D. Ohio 1995). Because the relationship between the

Plaintiff and the Defendants is not an employment relationship but rather a custodial one, the Fair

Labor Standards Act is not implicated in this situation. Id. See Abdullah v. Myers, 52 F.3d 324

(6th Cir. 1995)(FLSA does not apply to prisoner because the prisoner does not require the

minimum wage to maintain his standard of living, which is provided by the state, and there is no

unfair competition with employers outside the prison); Peterson v. Steward, No. 17-11733, 2018

WL 3733686, at *3-4 (E.D. Mich. July 16, 2018)(citing numerous cases to support finding that

Aramark (contract food service provider) was not required to pay prisoners a minimum wage

under the FLSA).

       Plaintiff’s other claim is asserted under the RLUIPA. That statute does not apply to these

Defendants. The RLUIPA provides that “[n]o government shall impose a substantial burden of

the religious exercise of a person residing in or confined to an institution, ... even if the burden

results from a rule of general applicability, unless the government demonstrates that imposition

of the burden on that person,” first “is in furtherance of a compelling government interest,” and

second “is the least restrictive means of furthering that compelling governmental interest.” 42

U.S.C. § 2000cc-1(a)(1)-(2). For purposes of this statute, the term “government” is defined as

state and local governments, their agencies and officials that are acting under color of state law.

42 U.S.C. § 2000cc-5(4)(A). Here, Plaintiff was in federal custody and all of the named

Defendants were acting under color of federal law. By its express terms, the RLUIPA does not

apply to federal government entities or those acting under color of federal law.

       Having dismissed Plaintiff’s federal law claims, the only claims remaining are those



                                                  -5-
which arise under state law. The case was removed solely on the basis of federal question

jurisdiction. This Court has only supplemental jurisdiction over Plaintiff’s state law claims.

Supplemental jurisdiction exists whenever state law and federal law claims derive from the same

nucleus of operative facts and when considerations of judicial economy dictate having a single

trial. United Mine Workers of America v. Gibbs, 383 U.S. 715, 724 (1966). The Court, however,

may exercise discretion in hearing state law matters. Id. at 726. In cases where the federal law

claims are dismissed before trial, the Court should decline jurisdiction to hear the state law

claims. This Court therefore declines jurisdiction over Plaintiff’s state law claims.

   IV.        Conclusion

         Accordingly, Defendants’ Motions to Dismiss are granted with respect to Plaintiff’s

claims under the Fair Labor Standards Act and the Religious Land Use and Institutionalized

Persons Act. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith.1 Plaintiff’s state law claims under Ohio Revised Code

§ 4112.02, the Ohio Minimum Wage Fair Standards Act and the Ohio Constitution are remanded

to the Mahoning County Court of Common Pleas.

         IT IS SO ORDERED.

                                               /s/ John R. Adams
                                               JOHN R. ADAMS
 Date: January 22, 2020
                                               UNITED STATES DISTRICT JUDGE




         28 U.S.C. § 1915(a)(3) provides:

                An appeal may not be taken in forma pauperis if the trial court certifies that it is
                not taken in good faith.

                                                 -6-
